DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2022 has been entered.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-13 and 32 directed to inventions non-elected without traverse.  Accordingly, claims 1-13 and 32 have been canceled.

Response to Arguments
Applicant’s arguments, see current Remarks filed on 01/14/2022, with respect to current claims 21-31 and 33-35 have been fully considered and are persuasive.  The previous 103 rejection has been withdrawn. 

Declaration/Affidavit
The Declarations (2) under 37 CFR 1.132 filed 01/14/2022 are sufficient to overcome the rejections of previous claims 21-31 based upon 103 rejection as being unpatentable over Modell et al. (U.S. 4,147,624) in view of Edmiston (U.S. 2014/0135212) or Edmiston (U.S. 2010/0113856).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

	Amended, independent claim 21 recites “A method for the extraction” on line 1.
	Amend claim 21 to instead recite “A method for an extraction” on line 1 for further clarity.

	Amended, independent claim 21 recites “(ii) regenerating the filter media after the filter media becomes saturated or partially saturated with organic solutes by (a) removing air and/or oxygen from filter media, and (b) supplying a displacement fluid to the saturated filter media to remove at least one of the one or more organic solutes from the filter media and provide a waste displacement fluid comprising the displacement fluid and at least one or more organic solutes; and” on lines 7-11.
	Amend claim 21 to instead recite “(ii) regenerating the filter media after the filter media becomes saturated or partially saturated with the one or more organic solutes by (a) removing air and/or oxygen from the filter media, and (b) supplying a displacement fluid to the saturated filter media to remove the at least one of the one or more organic solutes from the filter media and provide a waste displacement fluid comprising the displacement fluid and the at least one of the one or more organic solutes; and” on lines 7-11 for further clarity and to maintain consistency.

	Dependent claim 22 recites “separate the displacement fluid from at least one” on line 2.
	Amend claim 22 to instead recite “separate the displacement fluid from the at least one” on line 2 to maintain consistency.

	Dependent claim 23 recites “are such that at least one of the” on line 4.
	Amend claim 23 to instead recite “are such that the at least one of the” on line 4 to maintain consistency.

	Dependent claim 24 recites “compress the extracted organic solutes” on line 3.
	Amend claim 24 to instead recite “compress extracted organic solutes” on line 3 for further clarity.

	Dependent claim 27 recites “supplying a displacement fluid to the saturated filter media comprises (a) supplying a first displacement fluid to remove a first set of one or more organic solutes from the filter media; and (b) supplying a second displacement fluid to remove a second set of one or more organic solutes from the filter media.” on lines 1-5.
	Amend claim 27 to instead recite “supplying the displacement fluid to the saturated filter media comprises (a) supplying a first displacement fluid to remove a first set of the one or more organic solutes from the filter media; and (b) supplying a second displacement fluid to remove a second set of the one or more organic solutes from the filter media.” on lines 1-5 for further clarity and to maintain consistency.

	Dependent claim 30 recites “upon the filter media becoming saturated or partially saturated after step (i):” on line 2.
	Amend claim 30 to instead recite “(ia) upon the filter media becoming saturated or partially saturated after step (i):” on line 2 for further clarity.

	Dependent claim 30 recites “(a) stopping the flow of the water supply” on line 3.
	Amend claim 30 to instead recite “(a) stopping a flow of a water supply” on line 3 for further clarity.

	Dependent claim 30 recites “for extracting organic solutes from the water” on line 5.
	Amend claim 30 to instead recite “for extracting the one or more organic solutes from the water” on line 5 for further clarity.

	Dependent claim 30 recites “to extract organic solutes from the” on line 8.
	Amend claim 30 to instead recite” to extract the one or more organic solutes from the” on line 8 for further clarity.

Dependent claim 30 recites “to extract organic solutes from the” on line 14.
	Amend claim 30 to instead recite” to extract the one or more organic solutes from the” on line 14 for further clarity.

	Dependent claim 30 recites “by supplying a gaseous or liquid displacement fluid” on lines 16-17.
	Amend claim 30 to instead recite “by supplying the gaseous or liquid displacement fluid” on lines 16-17 for further clarity.

Dependent claim 30 recites “to extract organic solutes from the” on line 17.
	Amend claim 30 to instead recite” to extract the one or more organic solutes from the” on line 17 for further clarity.

Allowable Subject Matter
Claims 21-31 and 33-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding amended, independent claim 21, Modell et al. (U.S. 4,147,624) (hereinafter “Modell”) and Edmiston (U.S. 2014/0135212) or Edmiston (U.S. 2010/0113856) are considered the closest prior arts.  Specifically, Modell teaches a method for an extraction of an organic solute from an aqueous solution comprising: (i) treating an aqueous solution containing one or more organic solutes (e.g., carried by line 11) by passing the aqueous solution through a filter media vessel 10 containing a filter media to remove at least one of the one or more organic solutes from the aqueous solution and providing a treated water supply 12 (see FIG. 5 and lines 28-46 of col. 10); (ii) regenerating the filter media after the filter media becomes saturated or partially saturated with the one or more organic solutes by supplying a displacement fluid (e.g., via line 13) to the saturated filter media to remove the at least one of the one or more organic solutes from the filter media and provide a waste displacement fluid comprising the displacement fluid and the at least one of the one or more organic solutes (see lines 47-65 of col. 10); and (iii) repeating steps (i) and (ii) one or more times to continue to treat the aqueous solution (e.g., since two units 10a and 10b can be alternately cycled so that one is in use while the other is being regenerated as described on lines 24-26 of col. 12 and shown in FIG. 6). 
Edmiston ‘212 and Edmiston ‘856 further discloses filter media that is selected from a sol-gel organosilicon media (see paragraph 24 of Edmiston ‘212 and paragraph 30 of Edmiston ‘856). Edmiston ‘212 and Edmiston ‘856 teach that the sol-gel organosilicon media can be used to remove organic contaminants from an aqueous solution (see paragraph 61 of Edmiston ‘212 and paragraph 44 of Edmiston ‘856). In addition, Edmiston ‘212 and Edmiston ‘856 teach that the sol-gel organosilicon media can be regenerated by chemical extraction (see paragraph 69 of Edmiston ‘212 and paragraph 46 of Edmiston ‘856).
However, the combination does not explicitly teach regenerating the filter media after the filter media becomes saturated or partially saturated with the one or more organic solutes by (a) removing air and/or oxygen from the filter media, as recited in amended, independent claim 21, and as argued by Applicant on pages 8-10 of the Remarks section filed on 01/14/2022, and as argued by Inventor Paul Edmiston on pages 1-2 of the Declaration filed on 01/14/2022, and as argued by Inventor Patricio Ortiz on pages 1-3 of the Declaration filed on 01/14/2022.
	Corresponding dependent claims 22-31 and 33-35 further limit the subject matter of independent claim 21, and thus are also allowable at least for the same reasons as independent claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773